Citation Nr: 1113357	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-17 207	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In correspondence, received in August 2009 and December 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  See 38 C.F.R. §§ 20.700, 20.703 (2010).  Because such hearings are scheduled by the RO, see 38 C.F.R. § 20.704(a), the Board is remanding the case for that purpose.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ sitting at the RO.  Notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


